Case 8:18-cv-01796-VMC-AEP Document 19 Filed 10/29/18 Page 1 of 1 PageID 74


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

LISA ANN WEISS,

              Plaintiff,                                    CASE NO. 8:18-cv-01796-T-33-AEP

 vs.

CAPITAL ONE BANK (USA), N.A.,

           Defendant.
 __________________________________________/


                             NOTICE OF SETTLEMENT

       Plaintiff hereby notifies the Court that the parties have reached a settlement in
 principle in this action. Upon full execution of a settlement agreement and compliance
 with all terms set forth therein, this matter will be dismissed, with prejudice.

                                     CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2018, I electronically filed the foregoing with the

 Clerk of Court by using the CM/ECF system.



                                             Respectfully submitted,

                                             /s/ Jon Dubbeld____________________
                                             Jon P. Dubbeld, Esq.
                                             Fla. Bar No. 105869
                                             Berkowitz & Myer
                                             4900 Central Ave
                                             St. Petersburg, Florida 33707
                                             Telephone: (727) 344-0123
                                             Jon@berkmyer.com
